DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites: “The air management system of claim 16, wherein the at least one duct is a portion of the cabin air recirculation sub-system.”   This limitation does not further limit the subject matter of claim 16 because claim 16 is directed to a method of forming a filter capable of neutralizing microbes, and not an air management system.
It appears that applicant meant for claim 11 to depend on claim 10.
claim 10 as reciting: “The air management system of claim 1, wherein the at least one duct is a portion of the cabin air recirculation sub-system.”   
Claim 16 recites: “The method of claim 11, further comprising sterilizing the filter media by emitting a light that contacts the plurality of fibers.” This limitation does not further limit the subject matter of claim 11 because claim 11 is directed to an air management system of a vehicle having a conditioned area, and not a method of forming a filter capable of neutralizing microbes.
It appears that applicant meant for claim 16 to depend on claim 13.
For purposes of examination, examiner will interpret claim 16 as reciting: “The method of claim 13, further comprising sterilizing the filter media by emitting a light that contacts the plurality of fibers.”
Claim 17 is rejected because it depends on rejected claim 16.
Claim 18 recites: “The method of claim 11, further comprising installing the filter within the air management system of a vehicle having a conditioned area.” This limitation does not further limit the subject matter of claim 11 because claim 11 is directed to an air management system of a vehicle having a conditioned area, and not a method of forming a filter capable of neutralizing microbes.
It appears that applicant meant for claim 18 to depend on claim 13.
For purposes of examination, examiner will interpret claim 18 as reciting: “The method of claim 13, further comprising installing the filter within the air management system of a vehicle having a conditioned area.”
Claims 19-20 are rejected because they depend on rejected claim 18. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13-16 and 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ozaki et al. (US Pat. Pub. No. 2016/0129432, hereinafter Ozaki).
In regards to Claims 1 and 3, Ozaki discloses an air management system of a vehicle having a conditioned area comprising:
at least one duct (#208 enclosing element) defining a flow path for delivering air to the conditioned area (see figure 3A and paragraph [0123]); and
a filter (#204 filter substrate) arranged within the at least one duct (#208) upstream from the conditioned area, the filter (#204) including a filter media having at least one filter media layer including a plurality of fibers, wherein 
In regards to Claim 2, Ozaki discloses wherein a material of the coating includes copper, silver and quaternary ammonium compound (see paragraphs [0081] and [0094]).
In regards to Claim 4, Ozaki discloses wherein the filter media further includes at least one of silver, zeolite or montmorillonite to enhance the photocatalytic activity of the photocatalytic coating (see paragraphs [0081] and [0142]).
Examiner notes that although Ozaki is silent in regards to wherein the at least one of silver, zeolite or montmorillonite enhances the photocatalytic activity of the photocatalytic coating, Ozaki discloses substantially the same filter media having the same compounds as claimed by the applicant.  Therefore, it is asserted, absent evidence to the contrary, that Ozaki’s filter media having the compounds will function in the same manner as claimed, such as enhancing the photocatalytic activity of the photocatalytic coating, as it has been held that chemical compounds and their properties are inseparable 
In regards to Claim 5, Ozaki discloses further comprising a sterilization system including at least one light source (#210), wherein the light emitted by the at least one light source contacts the plurality of fibers (see figure 3A and paragraph [0123]).
In regards to Claim 7, Ozaki discloses the air management system of a vehicle having a conditioned area as recited in claim 5.  Although Ozaki is silent in regards to wherein the sterilization system is operational when the air is actively circulating through a portion of the air management system, Ozaki’s air management system and sterilization system is substantially similar to that of the claims and therefore, it is reasonably asserted, absent evidence to the contrary, that Ozaki’s air management system and sterilization system is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed to be inherent.  See MPEP 2112.01.
In regards to Claims 13-14, Ozaki discloses a method of forming a filter capable of neutralizing microbes comprising:
providing a filter media (#302) including a plurality of fibers (see figures 3A and 22; and paragraphs [0009] and [0123]; Ozaki discloses a filter element for decomposing contaminants comprise a substrate and a photocatalytic composition);
applying a coating (#300, #102, #104) to one or more fibers of the plurality of fibers via atomic layer deposition, wherein the coating has a thickness less than an average pore size of the filter media and the coating is operable 
In regards to Claim 15, Ozaki discloses further comprising applying at least one of silver, zeolites and montmorillonite to enhance photocatalytic activity of the photocatalytic material (see paragraph [0081]).
Examiner notes that although Ozaki is silent in regards to wherein the at least one of silver, zeolite or montmorillonite enhances the photocatalytic activity of the photocatalytic coating, Ozaki discloses substantially the same compounds as claimed by 
In regards to Claim 16, Ozaki discloses further comprising sterilizing the filter media (#204) by emitting a light (#210) that contacts the plurality of fibers (see figure 3A and paragraphs [0123] and [00141]-[0142]). 
In regards to Claims 18 and 19, Ozaki discloses further comprising installing the filter within an air management system of a vehicle having a conditioned area (see figure 3A and paragraphs [0001] and [0174]; Ozaki discloses a method of using the photocatalytic element to purify air in buildings, airplanes (encompasses the limitation of claim 19), and enclosures. Ozaki further discloses in some embodiments, the enclosing element can comprise a substrate on, over or in which the photocatalytic composition is disposed. In some embodiments, the enclosing element can comprise an enclosure for a portable air cleaner, portable air purifier, duct, HVAC, vacuum, refrigerator, automobile (including for cabin air, engine air, vacuum system), train, elevator, hospital, museum, greenhouse, theater, art gallery, etc.).
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Briggs et al. (US Pat. Pub. No. 2008/0031783, hereinafter Briggs).
In regards to Claim 1
at least one duct (#10) defining a flow path (#48) for delivering air to the conditioned area (see figure 4  and paragraph [0020]); and
a filter (#16 photocatalytic scrim) arranged within the at least one duct (#10) upstream from the conditioned area, the filter (#16) including a filter media having at least one filter media layer including a plurality of fibers, wherein a coating (#) is applied to at least a portion of the plurality of fibers, the coating (#) being operable to deactivate a microbe arranged in contact with the coating (see figure 4 and paragraphs [0020]-[0022]; Briggs discloses wherein the photocatalyst scrim (#16) is made of strands of fiberglass (#50, #52), i.e. plurality of fibers and the photocatalyst is adhered to the surface of the scrim by an organic binder).
In regards to Claims 5-6, Briggs discloses further comprising a sterilization system including at least one light source (#26), wherein a light emitted by the at least one light source contacts the plurality of fibers, wherein the at least one light source (#26) emits a germicidal ultraviolet light (see figure 4 and paragraphs [0020]-[0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki.
In regards to Claims 8-9, Ozaki discloses wherein a first portion of the plurality of fibers within the at least one filter media layer has a first coating material and a second portion of the plurality of fibers within the at least one filter media layer has a second coating material, distinct from the first coating material, wherein the first coating material is a non-photocatalytic material and the second coating material is a photocatalytic material (see figure 3A and paragraph [0009]; Ozaki discloses a filter element for decomposing contaminants comprising a substrate and a photocatalytic composition comprising at least a photocatalyst, which may be used to effectively reduce contaminants in the air by decomposing and/or oxidizing a contaminant when the photocatalytic element is illuminated by light and in contact with a contaminant. In some 2, i.e. second coating material being a photocatalytic material, the co-catalyst contains CuO, and the co-catalyst is supported on the photocatalyst.  In some embodiments, the filter element further comprises a fluororesin porous layer, i.e. first coating material being a non-photocatalytic material, laminated on at least one surface of the substrate, and the photocatalytic composition is disposed on the fluororesin porous layer.).
Examiner notes that although Ozaki is silent in regards to the first portion of the plurality of fibers within the at least one filter media having a first coating material and a second portion of the plurality of fibers within the at least one filter media layer has a second coating material, adjusting/changing which of a first portion of the plurality of fibers and/or a second portion of the plurality of fibers to have the first coating material and/or the second coating material is a mere engineering design choice in order to obtain a desired end-result, such as for improved photocatalytic activity within the filter, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Ozaki.
In regards to Claim 13, Briggs discloses a method of forming a filter capable of neutralizing microbes comprising:
providing a filter media (#16 photocatalyst scrim) including a plurality of fibers (see figure 4, and paragraphs [0020]-[0022]; Briggs discloses wherein the photocatalyst scrim (#16) is made of strands of fiberglass (#50, #52), i.e. plurality of fibers);
applying a coating to one or more fibers of the plurality of fibers and the coating is operable to deactivate a microbe arranged in contact with the coating (see figure 4 and paragraphs [0020]-[0022]; Briggs discloses wherein the photocatalyst scrim (#16) is made of strands of fiberglass (#50, #52), i.e. plurality of fibers, and the photocatalyst is adhered to the surface of the scrim by an organic binder).
Briggs fails to disclose applying a coating to one or more fibers of the plurality of fibers via atomic layer deposition, wherein the coating has a thickness less than an average pore size of the filter media and the coating is operable to deactivate a microbe arranged in contact with the coating.
However, Ozaki teaches a filter element and a method of forming a filter capable of neutralizing microbes.  The filter element for decomposing contaminants comprises a substrate and a photocatalytic composition. Ozaki further discloses a filter element for decomposing contaminants comprise a substrate and a photocatalytic composition which may be used to effectively reduce contaminants in the air by decomposing and/or oxidizing a contaminant when the photocatalytic element is illuminated by light and in contact with a contaminant, such as a microbe. The photocatalytic composition may be formed upon the filter substrate surface by atomic layer deposition. Ozaki further discloses wherein in another embodiment, the photocatalytic composition (#300) can be incorporated into the surface of the substrate (#302), for example at least partially embedded within the surface.  Since the photocatalytic composition is partially embedded within the surface, it is reasonably obvious, absent evidence to the contrary, that the coating has a thickness less than an average pore size of the filter media in order to the 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of forming a filter capable of neutralizing microbes as disclosed by Briggs by applying a coating to one or more fibers of the plurality of fibers via atomic layer deposition, wherein the coating has a thickness less than an average pore size of the filter media and the coating is operable to deactivate a microbe arranged in contact with the coating, as claimed by the applicant, with a reasonable expectation of success, as Ozaki teaches a filter element and a method of forming a filter capable of neutralizing microbes, wherein the filter element for decomposing contaminants comprises a substrate and a photocatalytic composition which may be used to effectively reduce contaminants in the air by decomposing and/or oxidizing a contaminant when the photocatalytic element is illuminated by light and in contact with a contaminant, such as a microbe, whereby the photocatalytic composition may be formed upon the filter substrate surface by atomic layer deposition, thereby obtaining a filter element with enhanced photocatalytic properties for improving air purification (see paragraphs [0009]-[0010], [0123]-[0126] and [0152]).
In regards to Claims 16-17, Briggs discloses further sterilizing the filter media by emitting a light (#26) that contacts the plurality of fibers, wherein the light (#26) is a germicidal ultraviolet light (see figure 4 and paragraphs [0020]-[0022]). 
Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Goswami, D. (US Pat. No. 5,933,702, hereinafter Goswami).
Claim 10, Ozaki discloses the air management system as recited in claim 1, but fails to disclose further comprising:
an air source;
an environmental control system in fluid communication with the air source;
a cabin air recirculation sub-system fluidly connected to an outlet of the conditioned area;
an air mixing unit connected to the environmental control system and to the cabin air recirculation sub-system; and
an air distribution system extending from the air mixing unit to one or more vents associated with the conditioned area.
However, Goswami teaches a detoxification reactor unit which can be readily disposed in new circulation systems or as a modification to troubled circulation systems.  Further, the invention is to provide a photocatalytic oxidation system that not only destroys microorganism but also decontaminates organic chemicals, as well as odors resulting from microorganisms and volatile organic compounds which are often times found in indoor air (see column 3, lines 10-15 and 21-26).  
Goswami teaches a device, adapted for use with HVAC systems, is provided for disinfecting air containing microorganisms comprising a duct through which the air is moved, a blower connected to the duct to move the air therethrough, a photocatalyst having a predetermined band gap energy disposed in the duct, and a lamp disposed in sufficient proximity to the photocatalyst to illuminate the photocatalyst with a source of photons having a wavelength corresponding to the band gap energy of the photocatalyst, so that at least a portion of the microorganisms in the air are destroyed by photocatalytic 
Goswami further teaches wherein a filter media is coated with the photocatalyst and illuminated with a source of photons having a wavelength corresponding to the band gap energy of the photocatalyst to initiate the photocatalytic oxidation, wherein at least a portion of the microorganism entrapped by the filter media are destroyed, thereby purging the filter media of the entrapped bioaerosols, so that continued entrapment of bioaerosols by the filter media is possible, increasing the time period between the filter changes (see column 4, lines 35-48). 
Goswami further teaches the device (#10) comprises: 
an air source (#37-#39 ducts, air is returned from room and recirculated through the system via these ducts) (see figure 1 below, and column 7, lines 10-12);
an environmental control system (#14) in fluid communication with the air source (#37-#39) (see figure 1 below);
a cabin air recirculation sub-system fluidly connected to an outlet of the conditioned area (see figure 1 below);
an air mixing unit (#42) connected to the environmental control system (#14) and to the cabin air recirculation sub-system (see figure 1 below); and
an air distribution system (#30, #32, #34, #36) extending from the air mixing unit (#42) to one or more vents (#22) associated with the conditioned area (see figure 1 below).

    PNG
    media_image1.png
    388
    441
    media_image1.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air management system as disclosed by Ozaki by further having an air source, an environmental control system in fluid communication with the air source, a cabin air recirculation sub-system fluidly connected to an outlet of the conditioned area, an air mixing unit connected to the environmental control system and to the cabin air recirculation sub-system and an air distribution system extending from the air mixing unit to one or more vents associated with the conditioned area, as claimed by the applicant, with a reasonable expectation of success, as Goswami teaches a photocatalytic oxidation device that not only destroys microorganism but also decontaminates organic chemicals, as well as odors resulting from microorganisms and volatile organic compounds which are often times found in indoor air, wherein the device is provided for disinfecting air containing microorganisms comprising a duct through which 
In regards to Claim 11, Ozaki, in view of Goswani, discloses the air management system as recited in claim 1. Goswani further teaches wherein the at least one duct (#16) is a portion of the cabin air recirculation sub-system (see figure 1 below).

    PNG
    media_image2.png
    381
    476
    media_image2.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air management system as disclosed by Ozaki by having the at least one duct to be a portion of the cabin air recirculation sub-system, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a photocatalytic oxidation device that not only destroys microorganism but also decontaminates organic chemicals, as well as odors resulting from microorganisms and volatile organic compounds which are often times found in indoor air, wherein the device is provided for disinfecting air containing microorganisms comprising a duct through which the air is moved, a blower connected to the duct to move the air therethrough, a photocatalyst having a predetermined band gap energy disposed in the duct, and a lamp disposed in sufficient proximity to the photocatalyst to illuminate the photocatalyst with a source of photons having a wavelength corresponding to the band gap energy of the photocatalyst, so that at least a portion of the microorganisms in 
In regards to Claim 12, Ozaki, in view of Goswani, discloses the air management system as recited in claim 1.  Although Ozaki, as modified above, does not explicitly disclose wherein the conditioned area is a cabin of an aircraft, Goswani clearly teaches that the photocatalyst oxidation device can be easily incorporated into any known HVAC system of buildings for sterilizing indoor air and trapping bioaerosols which contribute to indoor air pollution, such as microbial contaminates and bacteria (see column 3, lines 1-27).  

In regards to Claim 20, Ozaki discloses the method of forming a filter capable of neutralizing microbes as recited in claim 19, but fails to disclose wherein installing the filter within an air cabin management system of a vehicle further comprises installing the filter within a cabin air recirculation system of the air management system.
However, Goswami teaches a detoxification reactor unit which can be readily disposed in new circulation systems or as a modification to troubled circulation systems.  Further, the invention is to provide a photocatalytic oxidation system that not only destroys microorganism but also decontaminates organic chemicals, as well as odors resulting from microorganisms and volatile organic compounds which are often times found in indoor air (see column 3, lines 10-15 and 21-26).  
Goswami teaches a device, adapted for use with HVAC systems, is provided for disinfecting air containing microorganisms comprising a duct through which the air is moved, a blower connected to the duct to move the air therethrough, a photocatalyst 
Goswami further teaches wherein a filter media is coated with the photocatalyst and illuminated with a source of photons having a wavelength corresponding to the band gap energy of the photocatalyst to initiate the photocatalytic oxidation, wherein at least a portion of the microorganism entrapped by the filter media are destroyed, thereby purging the filter media of the entrapped bioaerosols, so that continued entrapment of bioaerosols by the filter media is possible, increasing the time period between the filter changes (see column 4, lines 35-48). 
Goswami further teaches the filter media (#21) is installed within an air management system (#10) of a building having a conditioned area, and wherein installing the filter within an air management system of a building further comprises installing the filter (#21) within a cabin air recirculation system of the air management system (#10) (see figure 1 below).

    PNG
    media_image3.png
    387
    441
    media_image3.png
    Greyscale

Examiner notes that although Goswani does not explicitly discloses that the filter is installed within an air management system of a vehicle, wherein the vehicle is an aircraft, Goswani clearly teaches that the photocatalyst oxidation device can be easily incorporated into any known HVAC system of buildings for sterilizing indoor air and trapping bioaerosols which contribute to indoor air pollution, such as microbial contaminates and bacteria (see column 3, lines 1-27).  
In view of this, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air management system as disclosed by Ozaki and Goswani by further incorporating the photocatalytic oxidation device as taught by Goswani into the HVAC system of an aircraft, such that the filter is installed within an air management system of an aircraft vehicle, as claimed by the applicant because it is obvious to try in order to obtain a predictable and reasonable 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air management system as disclosed by Ozaki by further installing the filter within an air management system of a vehicle further comprising installing the filter within a cabin air recirculation system of the air management system, as claimed by the applicant, with a reasonable expectation of success, as Goswami teaches a photocatalytic oxidation device that not only destroys microorganism but also decontaminates organic chemicals, as well as odors resulting from microorganisms and volatile organic compounds which are often times found in indoor air, wherein the device is provided for disinfecting air containing microorganisms comprising a duct through which the air is moved, a blower connected to the duct to move the air therethrough, a photocatalyst having a predetermined band gap energy disposed in the duct, and a lamp disposed in sufficient proximity to the photocatalyst to illuminate the photocatalyst with a source of photons having a wavelength corresponding to the band gap energy of the photocatalyst, so that at least a portion of the microorganisms in the air are destroyed by photocatalytic oxidation upon contact with the photocatalyst when the photocatalyst is illuminated with the UV light from the lamp,  whereby a filter media is coated with the photocatalyst and illuminated with a source of photons having a wavelength corresponding to the band gap energy of the photocatalyst to initiate the photocatalytic oxidation, wherein at least a portion of the microorganism entrapped by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759